Citation Nr: 1504726	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  11-05 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for pneumonia or residuals thereof.  

2. Entitlement to an initial compensable rating for left foot callouses, prior to October 16, 2010.  

3. Entitlement to an initial rating in excess of 10 percent for left foot callouses, beginning October 16, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to June 2008. These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision. 

The Board points out that a higher rating has been granted for the Veteran's left foot callouses disability during the pendency of this appeal. Because higher ratings for this disability are assignable during the relevant time period and the Veteran is presumed to seek the maximum available benefit, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal herein decided. 


FINDINGS OF FACT

1. The Veteran does not have pneumonia or residuals thereof.

2. The Veteran's left foot callouses have been tender throughout the appeal period. Impairment of function of the left foot is not demonstrated. 


CONCLUSIONS OF LAW

1. Pneumonia or residuals thereof was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131,  5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for a 10 percent rating for left foot callouses prior to October 6, 2010 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.118 Diagnostic Code (DC) 7804, 7819 (2013).

3.  The criteria for a rating in excess of 10 percent for left foot callouses are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.118 Diagnostic Code (DC) 7804, 7819 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice is not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. However, the notice letter did not contain an explanation of the general rating criteria relevant to his left foot callouses disability or advise the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.   

The January 2011 statement of the case (SOC) set forth applicable criteria for higher ratings for the left foot callouses disability.  After issuance of the January 2011 SOC and opportunity for the Veteran to respond, the February 2012 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the service treatment records (STRs), private treatment records, VA treatment records and examination reports. 

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and appearing for VA examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect as to the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.

Pneumonia

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

The Veteran has appealed the denial iof service connection for residuals of pneumonia.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

The Veteran's service treatment records document a history of pneumonia. February 2007 service treatment records document treatment for pneumonia.  

Subsequent to service, the Veteran contends that he has pneumonia or residuals thereof related to his period of service.  However, we conclude that the more probative evidence establishes that the appellant does not have pneumonia or residuals thereof.

The June 2009 report of VA examination documents that the Veteran reported that his respiratory disorder has existed for 15 years. It did not affect his body weight but he did have loss of appetite and a cough with purulent sputum. He reported that he contracts infection easily from his respiratory condition which required antibiotics periodically (4 times per year). When he had active infection, he required bed rest and treatment by a physician as often as 2 times per day. He had no reported episodes of respiratory failure. He reported that he was receiving IV once a week and antibiotics 2 times per day for his respiratory disorder. Objective examination showed breath sounds were symmetric. There were no rhonchi or rales. Expiratory phase was within normal limits. Pulmonary Function Tests (PFTs) were unremarkable and chest x-ray results were within normal limits. No diagnosis was given because there was no pathology to render a diagnosis. 

December 2009 chest x-ray report showed no acute cardiopulmonary abnormality. 

A May 2010 Tricare Prime treatment record reflects the Veteran's complaint of having "walking pneumonia" in December 2009. He appeared angry because "VA refuses to accept something may be wrong with his lungs and breathing."

No systemic symptoms were noted; fever and chills were not documented. No pulmonary symptoms were documented. He was not feeling congested in the chest, had no dyspnea, had no difficulty taking a breath. His cough sounded loose and he coughed up purulent sputum which was yellow. He had no hemoptysis or wheezing.

Examination of the lungs was normal. Respiration rhythm and depth was normal and he had normal breath/voice sounds. No inspiratory or expiratory wheezing was heard. No rales/crackles were heard.

January 2010 chest x-ray report showed the lungs were relatively hypoinflated relative to prior examination. There was no focal infiltrate or effusion. The cardiomediastinal silhouette was within normal limits as was pulmonary vasculature. There were no significant osseous or other soft tissue abnormalities. The impression was relative hypoinflation, otherwise negative and unchanged.

The examiner noted that the Veteran wanted VA to reevaluate his claim as he felt that he had a chronic lung condition. The examiner suggested he undergo a second pulmonary evaluation.

October 2010 Report of VA examination reflects the Veteran's report that he's had pneumonia for 15 years. Over the past year, he stated that he had lost 15 pounds. Due to his respiratory disorder he had loss of appetite and a cough with purulent sputum. He did not experience hemoptysis, a daily cough with blood-tinged sputum, orthopnea or shortness of breath. He reported that he contracted infection easily from his respiratory condition which required antibiotics periodically (approximately 1 time per year, lasting 1 week in duration). When infection was active, he required bed rest and treatment by a physician (approximately 3 times per day, lasting 1 week in duration). He had no episodes of respiratory failure that required assistance from a machine. He reported that he had experienced 2 episodes of pneumonia since January 2009.

Physical examination showed normal gross inspection of the chest and lungs. Palpation revealed no tenderness. Breath sounds were symmetric. There were no rhonchi, rales or wheezes. Expiratory phase was within normal limits.

PFTs were within normal limits and there was no discrepancy between PFT findings and the clinical examination. The chest x-ray results showed prominence of inferior left hilum.

No diagnosis was given because there was no pathology to render a diagnosis. The examiner explained that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention.

The December 2011 report of VA examination reflects that the Veteran's reported symptoms and objective examination findings remained unchanged. Chest x-ray results were within normal limits as were PFT results. Again, there was no discrepancy between the PFT findings and the clinical examination. Again, no diagnosis was given because there was no pathology to render a diagnosis (the condition had resolved). Again, the examiner explained that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention  

Given its review of the record, the Board finds that the claim of service connection for pneumonia or residuals thereof must denied.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  

Here, the more probative evidence establishes that the Veteran does not have current pneumonia or residuals thereof.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, physical examination showed normal gross inspection of the chest and lungs. Breath sounds were symmetric; there were no rhonchi, rales or wheezes; and, inspiratory and expiratory phase was within normal limits. PFTs and chest x-ray results were within normal limits and there was no discrepancy between PFT findings and the clinical examination. The Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention. Simply, there was no evidence of pneumonia.

The only other evidence of record supporting the Veteran's claim is his various general lay assertions. In this case, the Board finds that the Veteran is competent to state that he has pneumonia. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). However, in this case, the Board finds the opinion of the VA examiner in the June 2009, October 2010 and December 2011 reports VA examination to be more probative and more credible. The VA physicians are medical professionals who have reviewed the claims file, considered the reported history, performed physical examination and reviewed the submitted medical literature. The physicians used their expertise in reviewing the facts of this case and determined that the Veteran did not have pneumonia or residuals thereof, explaining that he did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention indicative of pneumonia.

It is clear that the examiner fully understood the basis for the Veteran's claim yet still determined, after reviewing the facts of the case, that there was no pathology (disease or injury) to account for his complaints.

In reaching this determination, the appellant has reported that he has been treated, required bed rest and multiple visits by a physician.  However, we find it notable that such records have not been submitted in support of the claim.  In view of the evidence of record, we find that there is no credible evidence of pneumonia or residuals thereof.  Similarly, to the extent that he has raised the issue as an undiagnosed illness, we find the medical evidence to be the most probative evidence and that he does not have a disability (diagnosed or not).  38 U.S.C.A. § 1117.   To the extent that there was one report of hypo inflation, no professional has stated the one-time "relative hypo inflation" was indicative of disease, injury or disability.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, on this record, claim of service connection for pneumonia or residuals thereof must be denied.  

Left Foot Callouses

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The RO evaluated the Veteran's left foot callouses under diagnostic codes (DC) 7819, the criteria for evaluating benign skin neoplasms. The criteria provides that benign skin neoplasms are to be rated as disfigurement of the head, face or neck (DC7800), scars (DC's 7801-7805) or impairment of function. 

Under DC 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful. A 20 percent rating is warranted for three or four scars that are unstable or painful. A 30 percent rating contemplates for or more scars that are unstable or painful. Note 1 provides that an unstable scar is one where for any reason there is frequent loss of covering of skin over the scar.

Analysis

The Veteran's claim for service connection for his left foot callouses was received in March 2009.  In the appealed rating decision, the RO granted service connection for left foot callouses and assigned a noncompensable rating effective on July 1, 2008, the day following his separation from service.

In a February 2012 rating decision, the RO increased the rating for the left foot callouses to 10 percent effective on October 6, 2010. This increase during the appeal did not constitute a full grant of the benefit sought. Therefore, the Veteran's claims for increased ratings for the left foot callouses remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The July 2009 report of VA examination documents the Veteran's complaints referable to his right foot disability only. However, examination showed evidence of abnormal weight bearing. There were callosities located at the left foot without tenderness. There was a breakdown located at the left foot. Examination of the feet did not reveal any signs of unusual shoe wear pattern and he did not require any assistive device for ambulation.

Examination of the feet revealed no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness or signs of deformity. There was active motion of the metatarsophalangeal joint of the great toes, bilaterally. Weight bearing and non-weight bearing alignment of the Achilles tendon was normal, bilaterally. There was no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallus valgus or hallux rigidus, bilaterally. There was no functional limitation of standing and walking. He did not require the use of corrective shoe wear.

October 2010 report of VA examination reflects the Veteran's complaint of pain in the left plantar foot which occurred approximately 4 times per week and lasted 3 hours at a time. The pain traveled to the entire foot. The pain was exacerbated by physical activity and relieved by rest. The pain was described as an aching, sharp and sticking pain with a pain level of 8. At rest he did not have any pain, weakness, stiffness, swelling or fatigue. With standing or walking he had pain and weakness but did not have stiffness, swelling and fatigue.

Examination revealed evidence of abnormal weight bearing. There were callosities located at the left foot plantar 3rd MTP with tenderness. There were no signs of unusual shoe wear pattern and breakdown and he did not require any assistive device for ambulation.

Examination of the left foot revealed no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness or signs of deformity. There was active motion of the metatarsophalangeal joint of the great left toe. Palpation of the plantar surface of the left foot revealed slight tenderness. Weight bearing and non-weight bearing alignment of the Achilles tendon was normal in the left foot. There was no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallus valgus or hallux rigidus. There was no functional limitation of standing and walking. He did not require the use of corrective shoe wear.

Reported complaints and objective findings remained wholly unchanged on December 2011 VA examination.

The Board finds that the medical and lay evidence reflects that the Veteran's left foot callouses disability warrants increase to 10 percent rating prior to October 6, 2010, and throughout the appeal period. The Board finds that the level of severity of the Veteran's left foot callouses did not significantly change during the course of his appeal.  In light of the Veteran's consistent reports of tenderness/pain, evidence that there was breakdown of the skin of the left foot (July 2009 VA examination) and the most recent examination (December 2011) documenting complaints of constant pain in the sole of the left foot, the Board finds that the Veteran's left foot callouses most nearly approximate one or two unstable or painful scar(s).  In light of the lay evidence, we are not convinced that the appellant became worse on the day of an adequate VA examination.  Therefore, his left foot callouses warrants a 10 percent rating throughout the appeal period.  In this regard, the Veteran's claim is granted.

As three or four scars that are unstable or painful or pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallus valgus or hallux rigidus is not demonstrated, a higher rating is not warranted at any time.

For all the foregoing reasons, the Board finds that a 10 percent, but no higher, ratings for left foot callouses is warranted throughout the appeal period, but that ratings in excess of 10 percent is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 10 percent rating is met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the Veteran's claims for increase, has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the left foot callouses disability under consideration.  There is no indication that his left foot disability  "markedly" interferes with employment.  Accordingly, and because there is also no evidence that he has been hospitalized for his left foot callouses disability at any time during the appeal period, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
  


ORDER

Entitlement to service connection for pneumonia or residuals thereof is denied.  

A 10 percent rating is granted for left foot callouses, prior to October 6, 2010, subject to controlling regulations governing the payment of monetary awards.

A rating in excess of 10 percent for left foot callouses from October 6, 2010 is denied. 



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


